Hunter, J.
This is a review by certiorari of an order of the Juvenile Court for Yakima County dismissing a dependency petition on the ground that the court lacked jurisdiction over the minor child involved.
The minor, Clyde (Gus) Colwash, is an unemancipated enrolled member of the Yakima Indian tribe, who, at all times material to this review, resided upon the Yakima Indian Reservation. The child was abandoned by his par*197ents. On December 13, 1957, pursuant to a dependency petition, the court declared him a dependent child and directed that he be placed in the custody of the juvenile probation officer until the mother provided a proper home for him or until further order of the court. The child continued to be a ward of the court until November 27, 1959, when the court, on its own motion, entered an order of dismissal for lack of jurisdiction.
The sole question to be determined on this review is whether the Juvenile Court for Yakima County has jurisdiction over minor children who are enrolled members of an Indian tribe and residing on an Indian reservation.
It is respondent’s position that the federal government has exclusive jurisdiction over Indians and Indian affairs, and that the states can only assume such jurisdiction as has been expressly surrendered by Congress. We agree. Our determination of this issue in the case of State ex rel. Adams v. Superior Court, ante p. 181, 356 P. (2d) 985, is controlling.
Respondent contends, however, that the juvenile court has jurisdiction over the minor child by reason of 25 U. S. C. A. § 231 (1959), which states:
“Enforcement of state laws affecting health and education; entry of state employees on Indian lands.
“The Secretary of the Interior, under such rules and regulations as he may prescribe, shall permit the agents and employees of any State to enter upon Indian tribal lands, reservations, or allotments therein (1) for the purpose of making inspection of health and educational conditions and enforcing sanitation and quarantine regulations or (2) to enforce the penalties of State compulsory school attendance laws against Indian children, and parents, or other persons in loco parentis except that this subparagraph (2) shall not apply to Indians of any tribe in which a duly constituted governing body exists until such body has adopted a resolution consenting to such application.”
This same contention was raised in State ex rel. Adams, supra, as to subsection (1), § 231. There we said:
“The jurisdiction of the state to make inspection for health and educational conditions and enforcing sanitation and quarantine regulations clearly relates to the health and sanitation of a community and does not confer any jurisdic*198tion upon the juvenile court over individual children. Moreover, it is not within the province of the juvenile court to make inspections or to enforce general health and sanitation regulations.”
In the Adams case, supra, subsection (2) was not considered because the confederated tribes of the Colville Indian Reservation had not adopted a resolution consenting to the application thereof.
In the instant case the application of the compulsory school attendance laws of the state of Washington has been approved by appropriate resolution of the Yakima tribal council and by the Secretary of the Interior:
“Whereas the Yakima Tribe is interested in improving the education and health of members of the Tribe:
“Now, Therefore be it Resolved by the Yakima Tribal Council in session this 8th day of April, 1953, at the Yakima Indian Agency, Toppenish, Washington, a quorum being present, that application of the public school and health laws be requested and authorized for the Yakima Indian Reservation in accordance with the provisions of the Act of August 9, 1946, (60 Stat. 962); Provided, that this request and authorization shall apply only to educátion and health matters.”
RCW 28.27.070, the compulsory school attendance law applicable to the juvenile court, provides inter alia:
“In case of an habitual or incorrigible truant the arresting officer shall take him before a justice of the peace. The justice of the peace, if he is convinced that the child so arrested is an habitual truant or that the child is guilty of wilful and continued disobedience to the school rules and regulations or laws, or that the conduct of the child is pernicious and injurious to the school, shall bind the child over to the juvenile court with a view of his commitment as a juvenile delinquent.”
Clearly, the Juvenile Court for Yakima County would have had jurisdiction over the minor child involved, had he been bound over by the justice court pursuant to the enforcement of our compulsory school attendance laws. However, the jurisdiction given the juvenile court by this enactment could not be invoked since there was no question of truancy *199involved in this case.
There was therefore no basis upon which the juvenile court could have acquired jurisdiction of the minor child in the instant case, and the trial court correctly dismissed the order of dependency for lack of jurisdiction.
The order of dismissal is affirmed.
Weaver, C. J., Donworth, Rosellini, Ott, and Foster, JJ., concur.